Citation Nr: 0107974	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  99-21 936A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether the veteran's evidence of unreimbursed medical 
expenses for 1997 were timely submitted.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1944 to August 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) from a February 1997 letter in which the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) notified the veteran that 
his claim for a non-service-connected pension had been 
granted, and advised the veteran of his payment amount from 
February 1, 1991 through January 1, 1996.  The veteran was 
also advised that starting January 1, 1996, he would not be 
entitled to any payment because of an income change.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  By October 1996 rating decision, the RO granted 
entitlement to non-service-connected pension benefits.

3.  By letter dated in February 1997, the RO notified the 
veteran that effective January 1, 1996, payment of his 
pension benefit would be discontinued because his income had 
changed.

4.  Received by the RO on January 8, 1998 was the veteran's 
Improved Pension Eligibility Verification Report and Medical 
Expense Report for 1997.  


CONCLUSION OF LAW

The veteran's evidence of unreimbursed medical expenses for 
1997 was timely submitted.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.660(b)(2) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By October 1996 rating decision, the RO granted entitlement 
to a non-service-connected disability pension rating.  In the 
decision the RO noted that there was a bar to the veteran 
receiving to non service-connected pension based on income 
limitations.  

In a letter dated in October 1996, the RO advised the veteran 
that his claim for a pension had been granted, but that they 
were unable to pay benefits because his income information 
was incomplete.  The veteran was advised to use VA Form 21-
0516-1 (Improved Pension Eligibility Verification Report) to 
report his family's income, and he was advised to report each 
year separately from January 1993 through December 1996.  The 
veteran was advised that he could use unreimbursed family 
medical expenses, paid after January 1991 and through 
December 1996, to reduce his income, and that he could report 
such expenses on VA Form 21-8416.  The veteran was also 
advised that he could use VA Form 21-4138 to report any 
continuing medical expenses that he may have from year to 
year.  

In November 1996 the veteran submitted a VA Form21-4138, 
indicating that he had "continued and prospective" medical 
expenses of $2,754 annually for Medicare and private 
insurance, and that he expected to always have to pay at 
least that amount annually.  The veteran also submitted 
Improved Pension Eligibility Verification Reports (VA Form 
21-0516-1) and Medical Expense Reports (VA Form 21-8416) for 
the following periods:  January 1996 through December 1996, 
January 1995 through December 1995, January 1994 through 
December 1994, January 1993 through December 1993, January 
1992 through December 1992, January 1991 through January 
1992.

By letter dated in February 1997, the RO advised the veteran 
that his claim for a non-service-connected pension had been 
granted, and further advised the veteran of his pension 
payment amount from February 1, 1991 through January 1, 1996.  
The veteran was also advised that starting January 1, 1996, 
he would not be entitled to any pension payment because of an 
income change.  

Received by the RO on January 8, 1998 was the veteran's 
Improved Pension Eligibility Verification Report from January 
1, 1997 through December 31, 1998 (VA Form 21-0516-1), along 
with a Medical Expense Report (VA Form 21-8416) for 1997.  

In his October 1998 notice of disagreement, the veteran 
reported that he disagreed with the July 1998 decision 
(letter) disallowing medical expenses for 1997, "due to 
failure to establish entitlement on January 1, 1997".  The 
veteran claimed that on November 12, 1996 he filed claims for 
medical expenses for January 1996 to December 1996, and he 
felt that this should have established eligibility 
entitlement for January 1, 1997.  He also contended that his 
file was sent to storage in error when it was still an active 
file.  

Analysis

The applicable regulation provides that a veteran who is 
receiving pension must notify VA of any material change or 
expected change in his income or other circumstances which 
would affect his entitlement to receive, or the rate of, the 
benefit being paid.  38 C.F.R. § 3.660(a)(1).  Where pension 
was not paid for a particular 12-month annualization period 
because payments were discontinued or made at a lower rate 
based on anticipated or actual income, benefits otherwise 
payable may be authorized commencing the first of a 12-month 
annualization period as provided for in paragraph b of 
38 C.F.R. § 3.660.  Where payments were not made or were made 
at a lower rate because of anticipated income, pension may be 
awarded or increased in accordance with the facts found but 
not earlier than the beginning of the appropriate 12-month 
annualization period, if satisfactory evidence is received 
within the same or the next calendar year.  38 C.F.R. 
§ 3.660(b)(1).  

The record reflects that the RO sent the veteran a letter in 
February 1997 notifying him that effective January 1, 1996, 
he would not be entitled to a monthly pension award because 
of a change in his income.  Thus, pursuant to 38 C.F.R. 
§ 3.660(b)(1), the veteran's pension may have been increased, 
effective January 1, 1997, the beginning of the next 12-month 
annualization period, "if satisfactory evidence [was] 
received within the same or the next calendar year".  In 
this case, the pertinent period of time in which the veteran 
had to submit the necessary evidence was from January 1, 1997 
through December 31, 1998 (within the same or the next 
calendar year).  The record reflects that the veteran 
submitted an Improved Pension Eligibility Verification Report 
along with a Medical Expense Report for 1997, which was 
received by the RO on January 8, 1998.  Thus, the Board finds 
that the veteran's evidence of unreimbursed medical expenses 
for 1997 was timely filed.  38 C.F.R. § 3.660(b)(1).


ORDER

The veteran's claim that his evidence of unreimbursed medical 
expenses for 1997 was timely submitted is granted. 



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

